                                                                Entered on Docket
                                                                July 14, 2020
                                                                EDWARD J. EMMONS, CLERK
                                                                U.S. BANKRUPTCY COURT
                                                                NORTHERN DISTRICT OF CALIFORNIA

                   1   Aram Ordubegian (SBN 185142)
                       Annie Y. Stoops (SBN 286325)
                   2   ARENT FOX LLP                       The following constitutes the order of the Court.
                       55 Second Street, 21st Floor        Signed: July 14, 2020
                   3   San Francisco, CA 94105
                       Telephone:     213.629.7400
                   4   Facsimile:     213.629.7401
                       Email:         aram.ordubegian@arentfox.com
                   5                  annie.stoops@arentfox.com
                                                             _________________________________________________
                                                               M. Elaine Hammond
                   6   Counsel for Movants         U.S. Bankruptcy Judge
                       JIM NEWTON, MARK HATCH, DOUG BUSCH,
                   7   DANIEL WOODS and MIKE HILBERMAN

                   8                             UNITED STATES BANKRUPTCY COURT
                   9                             NORTHERN DISTRICT OF CALIFORNIA
                 10                                        SAN JOSE DIVISION
                 11
                       In re:                                           Case No. 18-50398
                 12
                                                                        Chapter: 7
                 13    TECHSHOP, INC.,
                                                                        ORDER APPROVING STIPULATION TO
                 14                            Debtor.                  CONTINUE BRIEFING SCHEDULE AND
                                                                        HEARING FOR THE MOTION FOR
                 15                                                     RELIEF FROM THE AUTOMATIC
                                                                        STAY, TO THE EXTENT REQUIRED,
                 16                                                     FOR PAYMENT OF LIABILITY
                                                                        COVERAGE PROCEEDS UNDER THE
                 17                                                     D&O POLICY

                 18                                                     Current Hearing Date and Time

                 19                                                     Date:     August 13, 2020
                                                                        Time:     10:30 a.m.
                 20                                                     Location: Tele/Videoconference

                 21                                                     New Hearing Date and Time

                 22                                                     Date:     September 17, 2020
                                                                        Time:     11:00 a.m.
                 23                                                     Location: Tele/Videoconference

                 24

                 25

                 26             The Court having reviewed and considered the Stipulation To Continue Briefing Schedule

                 27    and Hearing for the Motion for Relief from the Automatic Stay, to the Extent Required, for Payment

                 28
A RENT F OX LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                     -1-
                 Case: 18-50398       Doc# 249    Filed: 07/14/20    Entered: 07/14/20 15:59:10       Page 1 of
                                                               3
                   1   of Liability Coverage Proceeds Under the D&O Policy (the “Stipulation”)1 filed on July 13, 2020

                   2   as Docket No. 248, and with good cause shown,

                   3              IT IS HEREBY ORDERED that:

                   4              1.       The Stipulation is approved.

                   5              2.       The hearing on the Relief from Stay Motion shall be continued to September 17,

                   6   2020 at 11:00 a.m.

                   7              3.       The new meet and confer deadline shall be August 14, 2020.

                   8              4.       The Trustee’s supplemental opposition brief shall be due no later than August 27,

                   9   2020.

                 10               5.       The Movants’ reply brief shall be due no later than September 10, 2020.

                 11

                 12                                                   **END OF ORDER**

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28    1
                           Capitalized terms not otherwise defined herein will have the meanings assigned to them in the Stipulation.
A RENT F OX LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                 -2-
                 Case: 18-50398           Doc# 249        Filed: 07/14/20        Entered: 07/14/20 15:59:10             Page 2 of
                                                                       3
                   1                                 COURT SERVICE LIST

                   2

                   3

                   4

                   5

                   6

                   7

                   8

                   9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
A RENT F OX LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                               -3-
                 Case: 18-50398   Doc# 249   Filed: 07/14/20   Entered: 07/14/20 15:59:10   Page 3 of
                                                          3
